DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Applicant’s election of species 12 drawn to figures 9A-9B in combination with figures 11A-11B with traverse in the reply filed on 10/29//2021 is acknowledged. 
Claims 1-19 are canceled on the reply filled on 02-15-2022. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/29//2021.
Claims 21-34, 37-64 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 10/29//2021.
The traversal is on the ground that the subject matter of the Species correspond to the exemplary figures in the application with and without heating, but such Species do not clearly correlate to any of the original claims submitted on 10/15/2019 for examination.  
In response, the examiner notes that the original claims 1 and 11 submitted on 10/15/2019 were generic claims as mentioned in the restriction office action. It is also noted that the new amended claim 20 submitted on 02-15-2022 appears to be a generic claim and similar in scope to the original claims 1 and 11. The search strategy for these species is different and requires different search strategies. For each species the search queries is unique to the structure of the species. For example, a search queries for searching for hook and loop structure integrated on the back of the brush handle rather than on the front with the bristles, a search queries for searching for brush with a heater integrated with hook and loop integrated on the back of the brush handle rather than on the front with the bristles, a search queries for searching for a cylindrical brush having a hook and loop layer beneath the bristles, a search queries for bristles penetrating the support base and/ or the carpeting structure vs searching for the structure with no bristles penetrating any carpeting structure. The search queries for one species can’t be used for another species. In addition, these species are not obvious variants of each other based on the current record.
Therefore, the requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 36-37 are objected to because of the following informalities:  missing punctuation mark “,” after claim number. For example, claim 36 should be “The hair heated hair smoothing tool of claim 20, wherein”.  Appropriate correction is required.
Claims 36-37 are objected to because of the following informalities: “The hair heated hair smoothing tool of claim 20, wherein the tool”.  Applicant is recommended to change it to “The hair heated hair smoothing tool of claim 20, wherein the hair heated hair smoothing tool”. Appropriate correction is required.
Claim 36 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 35. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
                                                                                                                                                                                                
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 20 and 35-36 are rejected under 35 U.S.C. 102 (a)(1)(2) as being anticipated by Cheung (US 6092534 A).
Regarding claim 20, Cheung discloses a heated hair-smoothing tool (Abstract, and Cl 11 line 30-34) , comprising: a supporting base (Fig 3, inner sleeve 12) to be held by a user to move over hair and one or more carpeting structures (Fig 3, outer sleeve 16) comprising a plurality of hook posts (20); wherein the supporting base and all the carpeting structures are made of heat- resistant materials (Abstract, the examiner notes that the outer sleeve 16 is made of plastic woven fabric material and the inner sleeve 12 is made of plastic, and both materials are capable of resisting heat); wherein at least one of the carpeting structures (outer sleeve 16) overlies the supporting base (inner sleeve 12) in whole or in part ( Fig.3); and wherein at least one of the carpeting structures is heated (outer sleeve 12 is heated by the high heat conductive metal foil 14).
Regarding claim 35-36, Cheung discloses the claimed invention of claim 20. Cheung further discloses wherein the tool is a hot air brush (Fig. 3 and Abstract; See Cl.11 line 30-34; the examiner notes that brush is capable to retain hot air and also capable to prevent from becoming too hot to handle).


Conclusion
Additional references were also reviewed during the examination of this application and listed for your reference in the notice of reference-cited form. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris L. Rodriguez can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARIM ASQIRIBA/Examiner, Art Unit 3772     

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772